        Case 1:18-cv-01540-NRB Document 103 Filed 08/24/20 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                   UNITED STATES COURTHOUSE
                                        500 PEARL STREET
                                       NEW YORK, NY 10007

   NAOMI REICE BUCHWALD                                                           (212) 805-0194
UNITED STATES DISTRICT JUDGE




                                                                           August 24, 2020


James R. Martin
Zelle LLP
1775 Pennsylvania Avenue NW, Suite 375
Washington, D.C. 20006

         Re: In re LIBOR-Based Financial Instruments Antitrust Litigation
                                11-md-2262 (NRB)
        Federal Deposit Insurance Corp. as Receiver for Amcore Bank et al. v.
                            Bank of America Corp. et al.
                                 14-cv-1757 (NRB)
         Federal Deposit Insurance Corp. as Receiver for Doral Bank et al. v.
                             Bank of America N.A, et al.
                                 18-cv-1540 (NRB)

Dear Mr. Martin:

        I have carefully reviewed your letter of July 27, 2020 (ECF No. 3131) and compared
it to the language of the Notices of Voluntary Dismissal and Stipulations of Voluntary
Dismissal (ECF Nos. 3117, 3118, 3119, 3120), which were the subject of the conference
of July 7, 2020. Whether or not my expressed concern that the plaintiffs were trying to
manufacture appealable orders without meeting the requirements of Fed. R. Civ. P. 54(b)
or 28 U.S.C. § 1292(b) were well-founded, the explanation of your intent in your July 27,
2020 letter does not line up well with the language of the Notices and Stipulations, and
thus my disinclination to “so-order” them remains.
        Turning to the expressed purposes of the Notices and Stipulations, as described in
your July 27, 2020 letter, you state that you wish “to avoid any question that the 19
dismissed receiverships may participate in any settlements of class claims.” What class
claims are your referring to? Also, are you waiving any right of the 19 dismissed
receiverships to participate in any settlement of the cases brought by the FDIC as Receiver?
Clarification on both of these questions would be helpful. You further stated: “In
addition, the FDIC-R wishes to preserve its rights in the event that circumstances warrant
refiling claims for one or more receiverships.” From the Court’s perspective, in a case of
this vintage, that is not an option.
        Case 1:18-cv-01540-NRB Document 103 Filed 08/24/20 Page 2 of 2


   NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


       Lastly, the Court is more than willing to continue this dialogue with you and the
relevant defendants.

                                               Very truly yours,


                                               ___________________________
                                                  Naomi Reice Buchwald
                                                 United States District Judge

cc: Counsel for defendants in the above-captioned matters (via ECF).




                                           2
